DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This action is responsive to the Preliminary Amendment filed on 11/15/2019.  Claims 1-15 are pending, and have been examined on the merits.  

Information Disclosure Statement
3.	The following Non Patent Literature (NPL) document cited in the 11/15/19 Information Disclosure Statement has not been considered for failure to comply with 37 CFR 1.98(a)(3)(i):
International Search Report - PCT/KR2018/006014 dated November 14, 2018.
37 CFR § 1.98(a)(3)(i) requires a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  No such explanation was provided for this NPL.  
4.	The following Non Patent Literature (NPL) document cited in the 12/13/21 Information Disclosure Statement has not been considered for failure to comply with 37 CFR 1.98(a)(3)(i):
Korean Office Action - Korean Application No. 2017-0067790 issued on September 27, 2021.
37 CFR § 1.98(a)(3)(i) requires a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the not in the English language.  No such explanation was provided for this NPL.  

Drawings
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
	¶[0093] of the 11/15/2019 “SUBSTITUTE SPECIFICATION (CLEAN)” references a color-changing layer “V” with regard to FIG. 6.  However, neither FIG. 6 nor the other drawing figures depict a reference sign “V.” 
6.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
7.	Claims 1, 3-5, & 13 are objected to because of the following informalities:  
	a.	Claim 1 recites the limitation “a pair of branch electrodes… to be overlapped with each other by a predetermined length” in lines 5-7 (emphasis added).  While claim 1 and the Specification each utilize the term “overlapped” to describe the relationship between the branch electrodes [see the published Specification (U.S. 2020/0078212) at, e.g., ¶[0058] and FIGS. 2, 3, 9, & 11], the branch electrodes do not actually “overlap” one another according to the traditional over and cover a part of).  Stated another way, one branch electrode does not appear to actually be positioned over (or on top of) either all or a portion of the other branch electrode.  As such, to avoid confusion, Examiner suggests amending this claim limitation to clarify that the pair of branch electrodes extend adjacent to one another along a predetermined portion of their respective lengths, in order to clarify the spatial relationship between the pair of branch electrodes in the claim.
	b.	Claim 1 further recites the limitation “a heating portion comprising a conductive heating material disposed in an overlapped part between the pair of branch electrodes” in lines 8-9.  The recitation/description of something being “overlapped…between” something else creates confusion.  As such, Examiner suggests amending the claim limitation to clarify that the conductive material extends both over and in between the pair of branch electrodes.
	c.	Claim 1 further recites the limitation “a heating portion comprising a conductive heating material… conducting the pair of branch electrodes to each other when power is supplied” in lines 8-11.  Examiner suggests amending the claim limitation to recite --a heating portion comprising a conductive heating material… that creates a conductive connection between the pair of branch electrodes when power is supplied-- for clarity.  
	d.	In claim 3, line 1, the recitation of “wherein the lead electrodes” should instead recite --wherein the pair of lead electrodes--. 
e.	In claim 3, line 2, the recitation of “the branch electrodes” should instead recite -- the pair of branch electrodes--. 
	f.	In claim 4, line 2, the recitation of “electrodes t are arranged” should be amended to delete the “t” which appears to be a typographical error.  
	g.	In claim 4, line 2, the recitation of “a longitudinal direction” should instead recite --the longitudinal direction-- since antecedent basis has already been provided for the longitudinal direction of the base substrate in independent claim 1.  
claim 5, line 2, the recitation of “the branch electrodes” should instead recite -- the pair of branch electrodes--. 
i.	In claim 13, line 2, the recitation of “to be disposed” should instead recite --and disposed--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
10.	Claim 1 recites the limitation “a pair of branch electrodes extending from the pair of lead electrodes” in lines 5-6.  This recitation renders the claim indefinite as it is not clear whether a pair of branch electrodes extends from each lead electrode of the pair of lead electrodes (i.e., for a total of 4 branch electrodes), or whether the pair of branch electrodes respectively extend from the pair of lead electrodes (i.e., each lead electrode in the pair has a single branch electrode for a total of 2 branch electrodes).  As such, the structure required by the claim is not clear.  Clarification is required.   
11.	Claim 1 recites the limitation “a pair of cover members disposed on both sides of the base substrate” in line 12.  This recitation renders the claim indefinite as it is not clear whether a pair of cover members is disposed on each side of the base substrate (i.e., for a total of 4 cover members), or whether the pair of cover members are respectively disposed on both sides of the base substrate (i.e., each side of the base substrate has a single cover member for a total of 2 Note also the recitation of “the pair of cover members” in dependent claim 12. 
12.	Claims 2-15 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).
13.	Claim 4 recites the limitation “wherein a gap between the pair of branch electrodes is formed to be smaller than a gap between one of the pair of branch electrodes and adjacent one of different pairs of branch electrodes” in lines 4-6.  
As an initial matter, the recitation of “the pair of branch electrodes” in line 4 renders the claim indefinite, as line 1 of the claim recites “a plurality of pairs of branch electrodes.”  As such, it is not clear which of the plurality of pairs of electrodes is being referred to in the recitation of “the pair of branch electrodes” in line 3.   
Further, the limitation in lines 4-6 is grammatically unclear as a whole.  As such, the structure required by this limitation of claim 4 is not clear, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
14.	Claim 5 is a dependent apparatus claim that includes a positive recitation of a method step, i.e., “are adjusted such that the plurality of heating portions have uniform resistance.”  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). As such, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention of claim 5. Clarification is required.  NOTE:  While claim 5 further recites that “the plurality of heating portions have uniform resistance” in line 3, it is noted that independent claim 1 already recites that “the plurality of heating portions are formed to have the same resistance” in line 16.   
Claim 8 recites the limitation “the cover member” in line 1.  This recitation renders the claim indefinite, as independent claim 1 (from which claim 8 depends) recites “a pair of cover members.”  As such, it is not clear which of the pair of cover members is being referred to by the recitation of “the cover member” in line 1 of claim 8.  Clarification is required.  16.	Claim 9 recites the limitation “the cover member” in line 1.  This recitation renders the claim indefinite, as independent claim 1 (from which claim 9 depends) recites “a pair of cover members.”  As such, it is not clear which of the pair of cover members is being referred to by the recitation of “the cover member” in line 1 of claim 9.  Clarification is required.  17.	Claim 10 recites the limitation “the cover member” in line 1.  This recitation renders the claim indefinite, as independent claim 1 (from which claim 10 depends) recites “a pair of cover members.”  As such, it is not clear which of the pair of cover members is being referred to by the recitation of “the cover member” in line 1 of claim 10.  Clarification is required.  18.	Claim 10 recites the limitation “the electrode portion” in line 2.  This recitation renders the claim indefinite, as independent claim 1 (from which claim 10 depends) recites “electrode portions.”  As such, it is not clear which electrode portion of the electrode portions is being referred to by the recitation of “the electrode portion” in line 2 of claim 10.  Clarification is required.  19.	Claim 13 recites the limitation “the cover member” in line 2.  This recitation renders the claim indefinite, as independent claim 1 (from which claim 13 depends) recites “a pair of cover members.”  As such, it is not clear which of the pair of cover members is being referred to by the recitation of “the cover member” in line 2 of claim 13.  Clarification is required.  20.	Claim 14 recites the limitation “a pair of connection cables electrically connected to the two heating patches” in line 3.  This recitation renders the claim indefinite as it is not clear whether a pair of connection cables is connected to each of the heating patches (i.e., for a total of 4 connection cables), or whether the pair of connection cables are respectively connected to i.e., each heating patch has a single connection cable for a total of 2 connection cables).  As such, the structure required by the claim is not clear.  Clarification is required.  
21.	Claim 14 recites the limitation “a pair of connection cables electrically connected to the two heating patches and each including one end connected to another cable” in lines 3-4.  This recitation renders the claim indefinite as it is not clear whether the recitation of “each” is referring to the previously-recited pair of connection cables, or the previously-recited heating patches.  Clarification is required. 
22.	Claim 15 recites the limitation “a pair of connection cables electrically connected to the two heating patches” in line 3.  This recitation renders the claim indefinite as it is not clear whether a pair of connection cables is connected to each of the heating patches (i.e., for a total of 4 connection cables), or whether the pair of connection cables are respectively connected to the two heating patches (i.e., each heating patch has a single connection cable for a total of 2 connection cables).  As such, the structure required by the claim is not clear.  Clarification is required.  

23.    	NOTE:  While claims 1-15 are not currently subject to a rejection under either 35 U.S.C. § 102 or § 103, the claim objections and the rejections under 35 U.S.C. § 112(b) set forth above have precluded a determination of allowability at this time.  Upon correction of the issues underlying the objections and the § 112(b) rejections, the allowability of claims 1-15 will be reconsidered by the Examiner.





Conclusion
24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2016/0100977 to Lee et al. (“Lee”) [made of record in Applicant’s 11/15/19 IDS] - teaches a heating device having a variety of form factors [e.g., ¶[0011]], and which utilizes two electrodes arranged in an interdigitated pattern [FIGS. 1 & 3] positioned on a polymer matrix [see ¶[0067]].
U.S. Patent Application Publication No. 2010/0038356 to Fukuda et al. (“Fukuda”) -  teaches a sheet heating element (10) formed from a substrate (11), a pair of electrodes (12, 13), a polymer resistor (14), and a cover material (15). The electrodes 12, 13 form a comb-like shape [FIG. 1A] and are formed by printing a conductive paste such as a silver paste on the substrate (11).  The substrate (11) is a material with electrical insulating properties, and is formed from a resin, and is, for instance, a polyester film [see ¶’s [0004], [0005], FIG. 1A]. 

25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        


/KAITLYN E SMITH/Primary Examiner, Art Unit 3794